Title: From George Washington to George Clinton, 12 August 1783
From: Washington, George
To: Clinton, George


                        
                            Dear Sir,
                            Newburgh 12th Augt 1783
                        
                        I have received a call from Congress to repair to Princeton; whether for any special purpose, or generally to
                            remain there till the definitive Treaty shall arrive, the Resolve is not expressive. I mean therefore, if the intention of
                            that body is not more fully explained in a few days, to go prepared for the latter so soon as I can adjust matters here,
                            and Mrs Washington’s health (for at present she is exceedingly unwell) will allow her to undertake the journey.
                        As a measure of this kind will remove me to a distance & may for a considerable time seperate us, and
                            prevent frequent personal Interviews; I should be much obliged to you for intimating to me—before I go, what will be
                            necessary for me to do respecting our purchase of the Saratoga Springs. I have money now by me, and shall, at any time, be
                            ready to answer your call for this purpose.
                        As I could wish also to lay myself out for the other matters we conversed upon, I should be glad. if. at your
                            liezure, you would favor me with a general view of the plan in contemplation, and of the Agency I am to have in it; that
                            I may not, in the one thing needful, be involved beyond my abilities; or caught unprepared if
                            the purchase is within the compass of my means.
                        I do not take my leave of you at this time, because I will, by some means or other, contrive to see you and
                            Mrs Clinton before I leave this place, whether I go for a long or a short interval. In the meanwhile with great truth
                            & sincerity I am—Dr Sir Yr most Affecte Servt
                        
                            Go: Washington
                        
                    